Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2019

Nos. 04-18-00764-CR, 04-18-00765-CR, 04-18-00774-CR, 04-18-00775-CR, 04-18-00777-CR,
  04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR, 04-18-00781-CR, 04-18-00782-CR,
  04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-18-00786-CR, 04-18-00787-CR,
  04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-00791-CR, 04-18-00792-CR,
                          04-18-00794-CR, & 04-18-00795-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

  Mark Anthony GONZALEZ, Agustin Perez, Jr., Gabriel Rene Perez, Jeremias Aguilar, Jr.,
  Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata, Eloy Canales Romo, Francisco
  Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert Modisette, Courtney Marie
                              Seilhammer, and Ahmed Mamuth
                                         Appellees

                        From the County Court, Kinney County, Texas
    Trial Court Nos. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
     10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR, 10074CR,
           10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10195CR, 10196CR
                        Honorable Spencer W. Brown, Judge Presiding

                                         ORDER
        By order dated May 8, 2019, the State was ordered to show cause in writing by May 22,
2019, why these appeals should not be dismissed for lack of jurisdiction. On May 29, 2019, the
State filed a motion requesting an extension of time to file its response to the show cause order.
The motion is GRANTED. The State’s response to the show cause order must be filed no later
than June 5, 2019. FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE
DISFAVORED.

       It is so ORDERED on May 31, 2019.
                                       PER CURIAM



ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court